Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Final Rejection is filed in response to Applicant Arguments/Remarks Made in an Amendment filed 07/14/2022 
	Claims 1 and 11 are amended.
	Claims 1-3 and 16-18 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in pg. 7-8 of Applicant Arguments/Remarks Made in an Amendment filed 07/14/2022, the Sobalvarro does not teach, “receiving first data output from a user terminal at a remote system”, “outputting a first user interface to the user terminal from the remote system based on the first data; receiving second data output from the user terminal at the remote system”, and “wherein the one or more processors comprise part of the remote system”.
Response to Argument 1, It should be noted that Sobalvarro teaches receiving second data output from the user terminal at portable device through any known manner, not just through a web store as cited in para. [0006], which may include a case where the MTS server hosts the MTS software for download, receives the request for the MTS software application to be downloaded, and sends the download to a user terminal while also sending second product data to the same user terminal upon subsequent data interrogations. 
Applicants arguments have been considered, however in light of the amendments, a newly found combination of prior art (U.S. Patent Application Publication NO. 2013/0059534 “Sobalvarro”, and further in view of U.S. Patent Application Publication NO. 20110000958 “Herzig”) is applied to updated rejections. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2013/0059534 “Sobalvarro”, and further in view of U.S. Patent Application Publication NO. 20110000958 “Herzig”.
Claim 1:
Sobalvarro teaches a method for 
providing a user interface (i.e. a display showing product information on MTS software application 110; para. [0026]) to a user terminal (i.e. Fig. 1, The NFC-enabled phone or device 100; para. [0026]) based on an electromagnetic interrogation of an interrogatable data storage (i.e. NFC RFID tag 302; para. [0050]) affixed to a product (i.e. Fig. 4, NFC RFID tag 302 which may be hung for example around the neck of the bottle 300; para. [0050])), wherein the method is performed using one or more processors (i.e. para. [0033], Fig. 3, MTS content system 208 may also be utilized, as discussed above. The MTS content system 208 can be a web server infrastructure that can provide MTS content to a MTS application) remote from the user terminal (i.e. para. [0032][006-008], “Hosting or providing of a MTS system may be accomplished with a cloud infrastructure or any other manner”, wherein it is noted that the MTS server processers, which are remote to the display, perform the claimed method) the method comprising: 
	 receiving first data output (i.e. a MTS application needs to be installed at 318; para. [0050]) from a user terminal at a remote system (i.e. para. [0006], “this first scanning/decoding step is to retrieve general information about the most appropriate application to display additional content, and to provide a web link (e.g., a web page, web store, etc) to download the application”, wherein the BRI for a remote system is equivalent to a web store the facilitates an MTS software application download, wherein it is further noted in para. [0034-0036], that MTS content system 208 providing content to the MTS software application may also provide the initial MTS software download as the, “MTS software application 206 can be downloaded onto a mobile phone or other portable device through any known manner”), the first data associated with a first electromagnetic interrogation (i.e. the first scan with a generic decoder presents the installation link; para. [0006]) of the interrogatable data storage (i.e. NFC RFID tag 302) including data identifying the product (i.e. “The tag 304 is scanned using a mobile or portable device 305. NFC data exchange format (Ndef) content is displayed as a "smart poster" 306 and contains information such as a URL or title as part of the data payload at 308; para. [0050]”.  It is noted at Fig. 4, that the Data payload 308, containing Tag ID and a URL is displayed regardless of the user has installed the MTS application or not) to which the interrogatable data storage is affixed (It is further noted in para. [0039] that Tag ID or “tag identification data” is “mapped to a physical object or product … The tags may then be associated or coupled to any desired products or services; para. [0039]”); 
	 outputting a first user interface to the user terminal from the remote system based on the first data (i.e. para. [0006], this first scanning/decoding step is to retrieve general information about the most appropriate application to display additional content, and to provide a web link (e.g., a web page, web store, etc) to download the application. This new application--after it is downloaded and installed--can subsequently be used to scan the same tag/code);	 receiving second data output from the user terminal at i.e. para. [0032, 0051], Fig. 3-4,  “A MTS content system 208 may also be utilized, as discussed above. The MTS content system 208 can be a web server infrastructure that can provide MTS content to a MTS application”, wherein it is noted that an MTS client on a Mobile Phone OS will send data from “the Ndef tag discovered at 322… the device will attempt to start the application at 324…  the data on the product or service is extracted at 328 and retrieved from a data base or cloud 330 and the product or service information transmitted at 336”, and the MTS server sends a display of scanned product information back to the MTS application on the Mobile Phone OS) the second data associated with a second electromagnetic interrogation (i.e. para. [0006], “this new application--after it is downloaded and installed--can subsequently be used to scan the same tag/code and retrieve additional content and present it correctly to the user”, wherein this is a second subsequent scan after a user has installed an MTS application on their Mobile Phone) of the interrogatable data storage (i.e. NFC RFID tag 302; para. [0050]) and including said data identifying the product (i.e. the data on the product or service is extracted at 328 and retrieved from a data base or cloud 330 and the product or service information transmitted at 336; para. [0051]); 
outputting a second user interface (i.e. the UI can provide a number of additional options at 340; para. [0052]) to the user terminal (i.e. portable device 305), the second user interface being different to the first user interface (i.e. it is noted in Fig. 4, that Second UI “can provide a number of additional options at 340”, such as a description, Reviews, Media, and Sharing; para. [0051]) and 
based on: the second data (i.e. usage data can be collected from a user at 350 from a mobile device 360; para. [0052]) and, data associated with the receiving of the first data (i.e. the device will attempt to start the application at 324… when the tag has been discovered once the application has been installed; para. [0051]), 
wherein the one or more processors comprise part of the remote system running a user interactive program accessible through the first and second user interfaces (i.e. para. [0020], “Once the MTS application is downloaded and installed, since only MTS application can contact the MTS server and display additional content obtained from the server”, wherein it is noted that the processors of the MTS server are part of the remote Web Store system, since the user interactive MTS application contacts and displays information from the MTS server), the first and second user interfaces configured to allow a user to interact with interactive elements of the first and second user interfaces to cause the performance of one or more computational operations or processes by the one or more processors (i.e. para. [0006], “the first scan with a generic decoder presents the installation link. Subsequent scans of the same tag/code using the new application present useful content such as enriched text, audio, video, URL, user profiles, etc.”, wherein Fig. 3-4 show that the processors of the hosted cloud infrastructure communicate with a user’s mobile phone to display a first user interface with an interactable application installation link and a second user interface with interactable product videos and [0045] “the opportunity to select peer review information and to share information”).
However, while Sobalvarro teaches receiving first data output from a user terminal at a remote system; outputting a first user interface to the user terminal from the remote system based on the first data, Sobalvarro may not explicitly teach 
receiving second data output from the user terminal at the remote system
However, Herzig also teaches
receiving first data output from a user terminal at a remote system (i.e. para. [0075], Fig. 11, “a mobile handheld device 320 configured to read barcodes may scan a barcode and obtain one of the short links 310. It may be configured to launch a browser (if not already running) and transmit a request (e.g. an HTTP request) to access the decoded short link 310. The request is received by the server 302”, wherein mobile handheld device scans interprets a first scan of a barcode to obtain Link 1 data to send to server 302, which is remote to the mobile handheld device and returns URL1 to the mobile handheld device). 
Herzig further teaches
receiving second data output from the user terminal at the remote system (i.e. para. [0037], “linked barcodes 102, 104, 106, 108, permits a scanner to capture or scan each individual barcode in turn as it is displayed. The full encoded information from the linked series of barcodes is obtained by the scanner”, wherein the mobile handheld device interprets a second scan of a barcode to obtain link 2 data to send to the same remote server 302, and returns URL2 to the mobile handheld device). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add receiving second data output from the user terminal at the remote system, to Sobalvarro-Herzig’s RFID identification system which provides content from remote servers to a device, with receiving first and second data output from the user terminal at the same remote server system, as taught by Herzig. One would have been motivated to combine Herzig with Sobalvarro and would have had a reasonable expectation of success as the combination helps simplify the resources required to run the system by having the same server receive all data. 

Claim 2:
Sobalvarro and Herzig teach the method as claimed in claim 1.
Sobalvarro further teaches wherein:
 the first user interface (i.e. The tag 304 is scanned using a mobile or portable device 305. NFC data exchange format (Ndef) content is displayed as a "smart poster" 306 and contains information such as a URL or title as part of the data payload at 308; para. [0050]) is configured to receive user data for interacting with a program associated with the user interface (i.e. The URL can then be installed on the portable device 305 and the user or device is instructed to extract the URL installation at 312. If the URL is enabled, additional data is provided at 314 and the download and install begins at 316; para. [0052]); and 
the second data comprises data associated with the user data (i.e. when the tag has been discovered once the application has been installed; para. [0051]).  

Claim 3:
Sobalvarro and Herzig teach the method as claimed in claim 1.
Sobalvarro further teaches comprising: 
upon outputting the first user interface (i.e. The tag 304 is scanned using a mobile or portable device 305. NFC data exchange format (Ndef) content is displayed as a "smart poster" 306 and contains information such as a URL or title as part of the data payload at 308; para. [0050]) to the user terminal (i.e. portable device 305), receiving user data input through the first user interface (i.e. The URL can then be installed on the portable device 305 and the user or device is instructed to extract the URL installation at 312.); performing a first computational operation using the user data (i.e. the URL is enabled, additional data is provided at 314 and the download and install begins at 316; para. [0050]); wherein the second user interface (i.e. Fig 4, the product or service information transmitted at 336…The UI can provide a number of additional options at 340; para. [0051]) is further based upon the performance of the first computational operation (i.e. Next, the device will attempt to start the application at 324… when the tag has been discovered once the application has been installed. Next, the data on the product or service is extracted at 328; para. [0051]).  

Claim 6:
Sobalvarro and Herzig teach the method as claimed in claim 1.
Sobalvarro further teaches
wherein the user terminal is a mobile user device (i.e. Fig. 4, a mobile or portable device 3; para. [0050]).  

Claim 7:
Sobalvarro and Herzig teach method as claimed in claim 1.
Sobalvarro further teaches
wherein the one or more interrogatable data storages (i.e. Fig. 4, NFC RFID tag 302; para. [0050]) comprises interrogatable data configured to instruct the receiving user terminal to output the corresponding first or second data (i.e. if an NFC tag is used, one of the formats that can be used to support multiple fields is a Smart Poster. A smart poster has multiple fields. At least it has a URL. This URL is the installation URL that was described above. The smart poster also has a title field. The title is used to specify the unique identifier that is needed by the server; para. [0047]).  

Claim 8:
Sobalvarro and Herzig teach the method as claimed in claim 1
Sobalvarro further teaches 
wherein the one or more interrogatable data storages (i.e. Fig. 4, NFC RFID tag 302; para. [0050]) comprises interrogatable data configured to instruct the receiving user terminal to determine location data associated with the user terminal (i.e. para. [0036], A tag tracking component can utilize logic to maintain a record of NFC RFID tags read by a consumer, at what time, at what location).  

Claim 9:
Sobalvarro and Herzig teach the method as claimed in claim 1.
Sobalvarro further teaches
wherein the one or more interrogatable data storages (i.e. Fig. 4, NFC RFID tag 302; para. [0050]) comprises interrogatable data configured to instruct the receiving user terminal to determine time value associated with the interrogation of the corresponding data storage (i.e. A tag tracking component can utilize logic to maintain a record of NFC RFID tags read by a consumer, at what time, at what location; para. [0036]).  

Claim 10:
Claim 10 is the computer readable product comprising instructions of claim 1 and is rejected for similar reasons. 
  
Claim 11:
Claim 11 is the apparatus claim of claim 1 and is rejected for similar reasons.
 
Claim 12:
Sobalvarro and Herzig teach a system comprising the apparatus as claimed in claim 11.
Sobalvarro further teaches
the user terminal (i.e. Fig. 3, portable device 305).  

Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication NO. 2013/0059534 “Sobalvarro”, in view of U.S. Patent Application Publication NO. 20110000958 “Herzig”, as applied to claim 1 above, and further in view of U.S. Patent Application Publication NO. 20160148026 “Grimaux”.
Claim 13:
Sobalvarro teaches a method as claimed in claim 1.
Sobalvarro further teaches wherein the user terminal is a first user terminal (i.e. Fig 4, portable device 305; para. [0050]) and 
the first user interface is configured to initiate user access to a first interactive session with a program (i.e. (i.e. para. [0006], “the first scan with a generic decoder presents the installation link), the first interactive session based upon the first data (i.e. para. [0050], Fig. 4, “a MTS application needs to be installed at 318”, wherein a user is presented with an interface based on one of two conditions at 318). 
While Sobalvarro teaches, a first interactive session based upon first data, Sobalvarro does not explicitly teach the method further comprising: receiving third data from a second user terminal; the third data associated with a third electromagnetic interrogation of an interrogatable data storage; determining a state of the first interactive session; providing a third user interface to the second user terminal, the third user interface configured to initiate user access to a second interactive session with the program, the second interactive session based upon: the determined state of the first interactive session; and, the third data.  
However, Grimaux also teaches wherein the user terminal is a first user terminal (i.e. RFID tag top-up terminals; para. [0082]) and the first user interface (i.e. a graphical user interface utilizing which a consumer may top up the balance on the RFID tag; para. [0155]) is configured to initiate user access to a first interactive session (i.e. there may be a drop down menu or a list with selection radio buttons or any other user friendly method using which a consumer may choose the amount and the payment method for the RFID tag top-up; para. [0155]) with a program (i.e. RFID cashless payment systems; para. [0018]), the first interactive session based upon the first data (i.e. UserIDs of the RFID tags, associated balances; para. [0067]).
Grimaux further teaches the method further comprising: receiving third data (i.e. the associated VendorID of the booth is saved to the RFID wristband of the consumer 302; para. [0082]) from a second user terminal (i.e. Sales terminal with RFID Reader; para. [0028]);	 the third data associated with a third electromagnetic interrogation (i.e. Upon consumer entering the wine tasting booth… the associated VendorID of the booth is saved to the RFID wristband of the consumer); para. [0082])) of an interrogatable data storage (i.e. RFID wristband; para. [0082]);	 determining a state of the first interactive session (i.e. the sales terminal may only be activated for a sales transaction once a valid and non-zero balance RFID tag has been tapped; para. [0148]);	 providing a third user interface (i.e. a first tap of the RFID tag activates the sales terminal and allows the sales person to add the vended products to the sales transaction; para. [0084]) to the second user terminal (i.e. Sales terminal with RFID Reader; para. [0084]), the third user interface configured to initiate user access to a second interactive session with the program (i.e. “RFID cashless payment systems; para. [0018]”, it is noted the sales transaction is part of the RFID cashless payment), the second interactive session based upon: 
the determined state of the first interactive session (i.e. the sales terminal may only be activated for a sales transaction once a valid and non-zero balance RFID tag has been tapped; para. [0148]);	 and, the third data (i.e. Vendor ID; para. [0156]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add providing a third user interface based on the determined state of the first interactive session, to Sobalvarro-Herzig’s RFID identification system with providing a third user interface based on the determined state of the first interactive session, as taught by Grimaux. One would have been motivated to combine Grimaux with Sobalvarro-Herzig and would have had a reasonable expectation of success as the combination provides vendors and customers with a wider range of opportunities to interact while scanning a product tied to a scannable data source.

Claim 14:
Sobalvarro, and Grimaux teach a method as claimed in 13.
Grimaux further teaches wherein the state of the first interactive session may be any of: I) not having started (i.e. The RFID tag top-up terminal is in an inactive state; para. [00156]);
II) started but not yet completed (i.e. the RFID tag top-up terminal is only activated once a valid RFID tag has been tapped at the RFID reader by a consumer; para. [0155]);	 
III) completed (i.e. the second tap then the top-up transaction is completed; para. [0161]).   

Claim 15:
Sobalvarro, Herzig, and Grimaux teach a method as claimed in claim 14.
 Grimaux further teaches wherein the first user terminal (i.e. RFID tag top-up terminals; para. [0082]) comprises a memory (i.e. the terminal already has in memory; para. [0036]);	 the method comprising storing data associated with the determined state of the first interactive session data (i.e. UserIDs of the RFID tags, associated balances; para. [0067]) in the memory (i.e. Timestamps with related ProductIDs and the UserID of the consumer (here, Visitor 1123) are received and stored each time the wristband is swiped; para. [0173]).  

Claim 16:
Sobalvarro, Herzig, and Grimaux teach a method as claimed in claim 13.
Grimaux further teaches wherein the first interactive session comprises a first computational operation (i.e. The preferred embodiment may provide a graphical user interface utilizing which a consumer may top up the balance on the RFID tag; para. [0155]);	 and, the second interactive session comprises a second computational operation (i.e. a first tap of the RFID tag activates the sales terminal and allows the sales person to add the vended products to the sales transaction; para. [0084])): using the third data (i.e. Vendor ID; para. [0156]);	 and, based upon the first computational operation (i.e. the sales terminal may only be activated for a sales transaction once a valid and non-zero balance RFID tag has been tapped; para. [0148]).  

Claim 17:
	Claim 17 is the apparatus claim of claim 13 and is rejected for similar reasons. 

Claim 18:
	Claim 18 is the system claim of claim 17 and is rejected for similar reasons. 
Grimaux further teaches the first (i.e. RFID tag top-up terminals; para. [0082]) and second user terminals (i.e. Sales terminal with RFID Reader; para. [0028]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171